DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] of the specification recites a related application that has now matured into a patent the paragraph should be updated to include the issued patent number.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22,25-28, 30-32,35-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3,6-7,11,13,18,21-22, 26 and 28 of U.S. Patent No. 11,045,654. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims in the instant application and U.S. Patent No. 11,045,654 recite almost identical devices and method for tissue conductance communication with the claims in the instant application being more generic, see claim chart below. The entire scope of the claims 21-22,25-28, 31-32,35-38 and 40 in the instant application fall within the scope of claims 3,6-7,11,13,18,21-22, 26 and 28 of U.S. Patent No. 11,045,654, therefore a patent to the generic claims within the instant application would improperly extend the right to exclude granted by U.S. Patent No. 11,045,654, see MPEP 804.
Instant Application
US Patent No. 11,045,654
Analysis
21. A device comprising: a housing; and a tissue conductance communication (TCC) transmitter enclosed by the housing and including a coupling capacitor for coupling TCC signals to a transmitting electrode vector, the TCC transmitter configured to: generate a TCC ramp on signal having a peak-to-peak amplitude that is stepped up from a first starting peak-to-peak amplitude to an ending peak-to-peak amplitude; transmit the TCC ramp on signal via the coupling capacitor coupled to the transmitting electrode vector; transmit a second TCC signal after the TCC ramp on signal; terminate a first TCC transmission session comprising at least the TCC ramp on signal and the second TCC signal; and start a second TCC transmission session without a TCC ramp on signal, the second TCC transmission session comprising a plurality of TCC signals including at least one beacon signal.
11. A device comprising: a housing; and a tissue conductance communication (TCC) transmitter enclosed by the housing and including a coupling capacitor for coupling TCC signals to a transmitting electrode vector, the TCC transmitter configured to: generate a TCC ramp on signal having a peak-to-peak amplitude that is stepped up from a starting peak-to-peak amplitude to an ending peak-to-peak amplitude according to a step increment and a step up interval; transmit the TCC ramp on signal via the coupling capacitor coupled to the transmitting electrode vector; and transmit a second TCC signal after the TCC ramp on signal, the second TCC signal having a first maximum peak-to-peak amplitude that is equal to or greater than the ending peak-to-peak amplitude of the TCC ramp on signal, wherein TCC transmitter is configured to: terminate a first TCC transmission session comprising at least the TCC ramp on signal and the second TCC signal; and start a second TCC transmission session without a TCC ramp on signal, the second TCC transmission session comprising a plurality of TCC signals including at least one beacon signal.
Claim 21 of the instant application is fully anticipated by claim 11 of US Patent No. 11,045,654. The only difference between the claims being that claim 11 of US Patent No. 11,045,654 recites a step increment and a step up interval and the amplitudes of the signals and is therefore more specific than generic claim 21 within the instant application. Therefore, the scope of claim 21 within the instant application falls within the scope of claim 11 of US Patent No. 11,045,654 and is fully anticipated by claim 11 of US Patent No. 11,045,654. 
22. The device of claim 21, wherein the TCC transmitter is further configured to generate the TCC ramp on signal stepped up from the first starting peak-to-peak amplitude to the ending peak-to-peak amplitude according to a step increment and a step up interval.
11. A device comprising: a housing; and a tissue conductance communication (TCC) transmitter enclosed by the housing and including a coupling capacitor for coupling TCC signals to a transmitting electrode vector, the TCC transmitter configured to: generate a TCC ramp on signal having a peak-to-peak amplitude that is stepped up from a starting peak-to-peak amplitude to an ending peak-to-peak amplitude according to a step increment and a step up interval; transmit the TCC ramp on signal via the coupling capacitor coupled to the transmitting electrode vector; and transmit a second TCC signal after the TCC ramp on signal, the second TCC signal having a first maximum peak-to-peak amplitude that is equal to or greater than the ending peak-to-peak amplitude of the TCC ramp on signal, wherein TCC transmitter is configured to: terminate a first TCC transmission session comprising at least the TCC ramp on signal and the second TCC signal; and start a second TCC transmission session without a TCC ramp on signal, the second TCC transmission session comprising a plurality of TCC signals including at least one beacon signal.
See analysis above regarding claim 21 of the instant application. The limitations within claim 22 are fully anticipated by claim 11 of  US Patent No. 11,045,654. 
25. The device of claim 21, wherein the TCC transmitter is configured to:
modulate the second TCC signal using a first modulation scheme; and
modulate the beacon signal using a second modulation scheme different than the first modulation scheme.

3. The device of claim 2, wherein the TCC transmitter is configured to modulate the second TCC signal using a second modulation scheme different than the first modulation scheme.
See analysis above regarding claim 21 of the instant application. The limitations within claim 25 are disclosed within claim 3 of  US Patent No. 11,045,654. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use different modulation schemes for modulating the various TCC signals within claim 11 of US Patent No. 11,045,654 since such technique is disclosed within claim 3 of US Patent No. 11,045,654 and would have yielded the predictable results of an alternative techniques for modulating the signals. 
26. The device of claim 21, wherein the TCC transmitter is further configured to produce a ramp adjustment signal during at least one of the first transmission session or the second transmission session to adjust a charge on the coupling capacitor.
7. The device of claim 2, wherein the TCC transmitter is configured to produce a ramp adjustment signal between the second TCC signal and the at least one TCC data signal to adjust a charge on the coupling capacitor.
See analysis above regarding claim 21 of the instant application. The limitations of claim 26 are disclosed within claim 7 of US Patent No. 11,045,654. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to adjust a charge on the coupling capacitor between transmission session between the TCC signals within claim 11 of US Patent No. 11,045,654 as disclosed within claim 7 of US Patent No. 11,045,654 in order to yield the predictable result of ensuring the capacitor is properly charge for transmission. 
27. The device of claim 21, further comprising a voltage holding circuit, wherein:
the coupling capacitor is charged to an operating voltage during the ramp on signal;
the voltage holding circuit is configured to hold the coupling capacitor at the operating voltage for a time interval after the first TCC transmission session; and
the TCC transmitter is further configured to transmit the beacon signal via the coupling capacitor after the time interval.

6. The device of claim 2, wherein: the TCC transmitter further comprises a voltage holding circuit: the TCC transmitter is further configured to control the voltage holding circuit to hold the coupling capacitor at an operating voltage for a time interval between the second TCC signal and the at least one TCC data signal, the operating voltage being at least partially established on the coupling capacitor during the TCC ramp on signal.
See analysis above regarding claim 21 of the instant application. The limitations of claim 27 are disclosed within claim 6 of US Patent No. 11,045,654. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a voltage holding circuit to the TCC transmitter within claim 11 of US Patent No. 11,045,654 as disclosed within claim 6 of US Patent No. 11,045,654 in order to yield the predictable result of ensuring the capacitor is properly charge for transmission. 
28. The device of claim 21, further comprising:
a sensing circuit configured to sense a cardiac electrical signal; and a control circuit coupled to the sensing circuit and the TCC transmitter, the control circuit configured to: apply a blanking period to the sensing circuit; and control the TCC transmitter to start at least one of the first transmission session or the second transmission session during the blanking period. 
13. The device of claim 1, further comprising: a sensing circuit configured to receive a cardiac electrical signal via a plurality of electrodes; and a control circuit coupled to the sensing circuit and the TCC transmitter, the control circuit configured to: identify a cardiac event within the cardiac electrical signal, apply a blanking period to the sensing circuit in response to identifying the cardiac event; and control the TCC transmitter to start transmitting the TCC ramp on signal during the blanking period.
See analysis above regarding claim 21 of the instant application. The limitations of claim 28 are disclosed within claim 13 of US Patent No. 11,045,654. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to including sensing circuitry and a control circuit for applying a blanking period to the device within claim 11 of US Patent No. 11,045,654 as disclosed within claim 13 of US Patent No. 11,045,654 in order to yield the predictable result of allowing the ability to identify cardiac events. 
30. The device of claim 21, further comprising at least one electrode of the transmitting electrode vector carried on the housing.
11. A device comprising: a housing; and a tissue conductance communication (TCC) transmitter enclosed by the housing and including a coupling capacitor for coupling TCC signals to a transmitting electrode vector, the TCC transmitter configured to: generate a TCC ramp on signal having a peak-to-peak amplitude that is stepped up from a starting peak-to-peak amplitude to an ending peak-to-peak amplitude according to a step increment and a step up interval; transmit the TCC ramp on signal via the coupling capacitor coupled to the transmitting electrode vector; and transmit a second TCC signal after the TCC ramp on signal, the second TCC signal having a first maximum peak-to-peak amplitude that is equal to or greater than the ending peak-to-peak amplitude of the TCC ramp on signal, wherein TCC transmitter is configured to: terminate a first TCC transmission session comprising at least the TCC ramp on signal and the second TCC signal; and start a second TCC transmission session without a TCC ramp on signal, the second TCC transmission session comprising a plurality of TCC signals including at least one beacon signal.
See analysis above regarding claim 21 of the instant application. The limitations within claim 30 are disclosed within claim 11 of  US Patent No. 11,045,654. Further, providing electrodes on a housing of an implanted device is very well-known in the art and would have been obvious to one having ordinary skill in the art before the effective filing date of the invention. 
31. A method comprising:
generating by a tissue conductance communication (TCC) transmitter a TCC ramp on signal having a peak-to-peak amplitude that is stepped up from a first starting peak-to-peak amplitude to an ending peak-to-peak amplitude;
transmitting the TCC ramp on signal via a coupling capacitor coupled to a transmitting electrode vector;
transmitting a second TCC signal after the TCC ramp on signal;
terminating a first TCC transmission session comprising at least the TCC ramp on signal and the second TCC signal; and
starting a second TCC transmission session without a TCC ramp on signal, the second TCC transmission session comprising a plurality of TCC signals including at least one beacon signal.
26. A method comprising: generating, with a tissue conduction communication (TCC) transmitter, a TCC ramp on signal having a peak-to-peak amplitude that is stepped up from a starting peak-to-peak amplitude to an ending peak-to-peak amplitude according to a step increment and a step up interval; transmitting, with the TCC transmitter, the TCC ramp on signal via a coupling capacitor coupled to a transmitting electrode vector; and transmitting, with the TCC transmitter, a second TCC signal after the TCC ramp on signal, wherein transmitting the second TCC signal comprises transmitting the second TCC signal having a first maximum peak-to-peak amplitude that is equal to or greater than the ending peak-to-peak amplitude of the first TCC ramp on signal, wherein terminating a first TCC transmission session comprising at least the TCC ramp on signal and the second TCC signal; and starting a second TCC transmission session without a ramp on signal, the second TCC transmission session comprising a plurality of TCC signals including at least one beacon signal.
Claim 31 of the instant application is fully anticipated by claim 26 of US Patent No. 11,045,654. The only difference between the claims being that claim 26 of US Patent No. 11,045,654 recites a step increment and a step up interval and the amplitudes of the signals and is therefore more specific than generic claim 31 within the instant application. Therefore, the scope of claim 31 within the instant application falls within the scope of claim 26 of US Patent No. 11,045,654 and is fully anticipated by claim 26 of US Patent No. 11,045,654. 
32. The method of claim 31, further comprising generating the TCC ramp on signal by stepping up the TCC ramp on signal from the first starting peak-to-peak amplitude to the ending peak-to-peak amplitude according to a step increment and a step up interval.
26. A method comprising: generating, with a tissue conduction communication (TCC) transmitter, a TCC ramp on signal having a peak-to-peak amplitude that is stepped up from a starting peak-to-peak amplitude to an ending peak-to-peak amplitude according to a step increment and a step up interval; transmitting, with the TCC transmitter, the TCC ramp on signal via a coupling capacitor coupled to a transmitting electrode vector; and transmitting, with the TCC transmitter, a second TCC signal after the TCC ramp on signal, wherein transmitting the second TCC signal comprises transmitting the second TCC signal having a first maximum peak-to-peak amplitude that is equal to or greater than the ending peak-to-peak amplitude of the first TCC ramp on signal, wherein terminating a first TCC transmission session comprising at least the TCC ramp on signal and the second TCC signal; and starting a second TCC transmission session without a ramp on signal, the second TCC transmission session comprising a plurality of TCC signals including at least one beacon signal.
See analysis above regarding claim 31 of the instant application. The limitations within claim 32 are fully anticipated by claim 26 of  US Patent No. 11,045,654.
35. The method of claim 31, further comprising:
modulating the second TCC signal using a first modulation scheme; and
modulating the beacon signal using a second modulation scheme different than the first modulation scheme.
18. The method of claim 17, further comprising modulating the second TCC signal using a second modulation scheme different than the first modulation scheme.
See analysis above regarding claim 31 of the instant application. The limitations within claim 35 are disclosed within claim 18 of  US Patent No. 11,045,654. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use different modulation schemes for modulating the various TCC signals within claim 26 of US Patent No. 11,045,654 since such technique is disclosed within claim 18 of US Patent No. 11,045,654 and would have yielded the predictable results of an alternative techniques for modulating the signals.
36. The method of claim 31, further comprising producing a ramp adjustment signal during at least one of the first transmission session or the second transmission session to adjust a charge on the coupling capacitor.
22. The method of claim 17, further comprising producing a ramp adjustment signal between the second TCC signal and the at least one TCC data signal to adjust a charge on the coupling capacitor.
See analysis above regarding claim 31 of the instant application. The limitations of claim 36 are disclosed within claim 22 of US Patent No. 11,045,654. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to adjust a charge on the coupling capacitor between transmission session between the TCC signals within claim 26 of US Patent No. 11,045,654 as disclosed within claim 22 of US Patent No. 11,045,654 in order to yield the predictable result of ensuring the capacitor is properly charge for transmission. 
37. The method of claim 31, further comprising:
charging the coupling capacitor to an operating voltage during the ramp on signal;
holding the coupling capacitor at the operating voltage by the voltage holding circuit for a time interval after the first TCC transmission session; and
transmitting the beacon signal via the coupling capacitor after the time interval.

21. The method of claim 17, further comprising: holding the coupling capacitor at an operating voltage for a time interval between the second TCC signal and the at least one TCC data signal, the operating voltage being at least partially established on the coupling capacitor during the first AC ramp on signal.
See analysis above regarding claim 31 of the instant application. The limitations of claim 37 are disclosed within claim 21 of US Patent No. 11,045,654. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a voltage holding circuit within claim 26 of US Patent No. 11,045,654 as disclosed within claim 21 of US Patent No. 11,045,654 in order to yield the predictable result of ensuring the capacitor is properly charge for transmission.
38. The method of claim 31, further comprising: sensing a cardiac electrical signal;
applying a blanking period to the sensing circuit; and
starting at least one of the first transmission session or the second transmission session during the blanking period.
28. The method of claim 16, further comprising: identifying a cardiac event, applying a blanking period to a sensing circuit in response to identifying the cardiac event, the sensing circuit configured to receive a cardiac electrical signal obtained via a plurality of electrodes; and transmitting the TCC ramp on signal during the blanking period.
See analysis above regarding claim 31 of the instant application. The limitations of claim 38 are disclosed within claim 28 of US Patent No. 11,045,654. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to including sensing circuitry and applying a blanking period to the method within claim 26 of US Patent No. 11,045,654 as disclosed within claim 13 of US Patent No. 11,045,654 in order to yield the predictable result of allowing the ability to identify cardiac events. 
40. A non-transitory, computer-readable medium storing a set of instructions which, when executed by a control circuit of a device, cause the device to:
generate a tissue conductance communication (TCC) ramp on signal having a peak-to-peak amplitude that is stepped up from a starting peak-to-peak amplitude to an ending peak-to-peak amplitude;
transmit the TCC ramp on signal via a coupling capacitor coupled to a transmitting electrode vector;
transmit a second TCC signal after the TCC ramp on signal;
terminate a first TCC transmission session comprising at least the TCC ramp on signal and the second TCC signal; and
start a second TCC transmission session without a TCC ramp on signal, the second TCC transmission session comprising a plurality of TCC signals including at least one beacon signal.
11. A device comprising: a housing; and a tissue conductance communication (TCC) transmitter enclosed by the housing and including a coupling capacitor for coupling TCC signals to a transmitting electrode vector, the TCC transmitter configured to: generate a TCC ramp on signal having a peak-to-peak amplitude that is stepped up from a starting peak-to-peak amplitude to an ending peak-to-peak amplitude according to a step increment and a step up interval; transmit the TCC ramp on signal via the coupling capacitor coupled to the transmitting electrode vector; and transmit a second TCC signal after the TCC ramp on signal, the second TCC signal having a first maximum peak-to-peak amplitude that is equal to or greater than the ending peak-to-peak amplitude of the TCC ramp on signal, wherein TCC transmitter is configured to: terminate a first TCC transmission session comprising at least the TCC ramp on signal and the second TCC signal; and start a second TCC transmission session without a TCC ramp on signal, the second TCC transmission session comprising a plurality of TCC signals including at least one beacon signal.
Claim 40 of the instant application is fully anticipated by claim 11 of US Patent No. 11,045,654. The only difference between the claims being that claim 11 of US Patent No. 11,045,654 recites a step increment and a step up interval and amplitudes of the signal and is therefore more specific than generic claim 40 within the instant application. Therefore, the scope of claim 40 within the instant application falls within the scope of claim 11 of US Patent No. 11,045,654 and is fully anticipated by claim 11 of US Patent No. 11,045,654. Claim 11 of US Patent No. 11,045,654 recites the TCC transmitter being “configured to” therefore it is inherent that some form of CRM is being executed by a control of the device to perform the recited operations. 


Allowable Subject Matter
Claims 23-24,29,33-34 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792